Exhibit 10.1

OFFICER RESIGNATION AND TERMINATION OF EMPLOYMENT AGREEMENT

This Officer Resignation and Termination of Employment Agreement (this
“Resignation / Termination”) is entered into effective as of June 30, 2012 (the
“Effective Date”) by and between Oxford Resources GP, LLC, a Delaware limited
liability company (“Company”), and Thomas T. Ungurean (“Executive”). In
consideration of the mutual covenants and conditions set forth herein, Company
and Executive hereby agree as set forth below.

1. Officer Resignation. Executive hereby resigns all positions as an officer of
Company and all affiliates of Company, including without limitation his position
as Senior Vice President, Equipment, Procurement & Maintenance of Company and
all such affiliates, and Company hereby accepts such resignation.

2. Termination of Employment Agreement. Company and Executive agree to the
termination of and hereby terminate the Employment Agreement between them
executed on June 18, 2010 and effective as of July 19, 2010 (the “Employment
Agreement”), without any further rights or obligations thereunder on the part of
either Company or Executive, except only that, as provided in Section 8.11 of
the Employment Agreement, the provisions of Article 5 (PROTECTION OF
CONFIDENTIAL INFORMATION), Article 6 (NON-COMPETITION OBLIGATIONS), Article 7
(NONDISPARAGEMENT) and Article 8 (MISCELLANEOUS) of the Employment Agreement
shall survive such termination of the Employment Agreement and continue
thereafter in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Resignation / Termination
effective as of the Effective Date.

 

Company:       Executive: OXFORD RESOURCES GP, LLC       By:  

    /s/ Charles C. Ungurean

     

    /s/ Thomas T. Ungurean

      Charles C. Ungurean           Thomas T. Ungurean       President and Chief
Executive Officer      